Citation Nr: 1600041	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs Regional Office (RO).

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a bilateral knee disability, currently diagnosed as osteoarthritis, as a result of his active service.  Specifically, he alleged that during active service he jumped from helicopters wearing a 50 pound backpack and that he also jumped out of trucks and foxholes as a part of his military duties.  

The Veteran's MOS was that of a Tactical Wire Operations Specialist, 36K20 (25L today), which means he laid communications lines where needed in order for the various combat field units to stay connected.  This MOS is considered consistent with the Veteran's reports of jumping out of helicopters, trucks and foxholes, while wearing gear.

At separation in November 1967, the Veteran specifically denied any knee problems, while reporting several other conditions.  The Veteran's lower extremities were found to be normal by the separation physical.

X-rays of the Veteran's knees in 2005 revealed moderate osteoarthritis.

As the evidence of record establishes that the Veteran has a current diagnosis of bilateral knee osteoarthritis, and the Board finds the Veteran's statements pertaining to his active service duties credible, the Board finds that a VA examination and opinion is warranted to determine the etiology of his bilateral knee disability.  See 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's bilateral knee disability.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability either began during or was otherwise caused by his military service, which included jumping out of helicopters, foxholes and trucks with a 50 pound backpack on. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

